Citation Nr: 1132785	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  00-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for acute myelocytic leukemia, to include as secondary to ionizing radiation exposure and tobacco use during service.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for acute myelocytic leukemia.  The Veteran timely appealed that issue.

The Veteran and his spouse testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in December 2001 from St. Paul, Minnesota; a transcript of that hearing is associated with the claims file.

The Board notes that this case has been before the Board several times, and was remanded several times for further development, prior to December 2006.  In December 2006, the Board denied service connection for acute myelocytic leukemia.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court issued a memorandum decision vacating the December 2006 Board denial and remanding the case back to the Board for further development in accordance with the memorandum decision.  

The Board remanded the case in compliance with the April 2009 memorandum decision in March 2010 and remanded it again in November 2010.  The case has again been returned to the Board at this time for further appellate review.  For the reasons set forth below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

In the November 2010 Board remand, it was directed that the claims file be referred to the Under Secretary for Health for an opinion as to whether the Veteran's exposure to ionizing radiation at the Nevada Testing Site (NTS) resulted in the Veteran's acute myelocytic leukemia in accordance with 38 C.F.R. § 3.311 (2010).  Such an opinion was obtained in January 2011, and a supplemental statement of the case was issued in February 2011.  Thus, the Board finds that its previous remand has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Under Secretary for Health concluded it was not likely that the Veteran's acute myeloid leukemia could be attributed to in-service radiation exposure.  

The Veteran subsequently submitted a private medical opinion from Dr. W.G., M.D., which specifically disputed the mathematical model (NIOSH-IREP model) that the Under Secretary used in its opinion.  Moreover, that private physician noted that the Veteran had a smoking history and asserted he had started smoking while in service.  The physician added that that such a smoking history had a "multiplicative rather than additive" effect on the Veteran's acquisition of acute myelocytic leukemia.  Specifically, the private physician asserted that VA's calculation of "probability of causation of [the Veteran's] radiation exposure was too low to cause his [acute myelocytic leukemia] misses the point of the synergistic relationship between the two risk factors (ionizing radiation exposure and smoking)."  The private physician then concluded that the Veteran's ionizing radiation exposure more likely than not contributed to the Veteran's development of acute myelocytic leukemia.  The Board notes the physician's conclusion made no mention of the role of smoking in the Veteran's death.

Given that the private medical opinion noted above raises some perceived inadequacy of the Under Secretary's opinion and suggests that the Veteran's cigarette smoking may have a synergistic effect on the development of acute myelocytic leukemia, the Board finds that a remand is necessary in order to clarify the Under Secretary's January 2011 opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

As the Veteran has recently raised the tobacco use theory of entitlement, the Board notes the following: the Veteran's friend filed an informal claim on May 27, 1998.  The Veteran filed his formal claim for service connection for acute myelocytic leukemia on June 25, 1998.  The Board notes that for claims received after June 9, 1998, a disability will not be considered service-connected on the basis it resulted from disease or injury attributable to the Veteran's use of tobacco products during service.  See 38 C.F.R. § 3.300 (2010).

As this is a newly raised theory of entitlement, the evidence of record as to the Veteran's smoking history is quite scant; though, the Veteran did indicate in an August 1998 statement that he began smoking during military service because cigarettes were provided in the rations they were issued, and that he had not smoked in over 20 years.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran and his representative a letter asking the Veteran to provide a detailed smoking history, to include the approximate date he began smoking, the approximate date he stopped smoking, and the amount that he smoked during that time period (e.g., one pack a day for 20 years).  The Veteran and his representative should be given the appropriate time to respond.

2.  Following the completion of the above, to the extent possible, the Veteran's claims file, including the previous January 2011 Under Secretary opinion, and the private medical opinion from Dr. W.G., should be referred to the Under Secretary for Health for a clarification or addendum to the January 2011 opinion.  

The Under Secretary for Health is asked to clarify its January 2011 opinion as to whether the Veteran's acute myelocytic leukemia more likely, less likely, or at least as likely as not (50 percent or greater probability) is due to the Veteran's ionizing radiation or tobacco use during military service.  

The Under Secretary should specifically address the Veteran's contention that the NIOSH-IREP model used in its previous opinion was incorrect and that another, more specific model in fact demonstrates a 32.13 percent chance of causation instead.  

Additionally, the Under Secretary should address whether the Veteran's acute myelocytic leukemia developed because a multiplicative/synergistic relationship between the Veteran's ionizing radiation and tobacco use during service, as asserted in the private medical opinion.  

All opinions must be accompanied by a clear rationale.  If the Under Secretary opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, readjudicate the issue on appeal on a de novo basis.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



